NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        DEC 29 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KATHLEEN MARCHETTI,                             No.    16-16678

                Plaintiff-Appellant,            D.C. No. 3:15-cv-05523-WHO

 v.
                                                MEMORANDUM*
SUPERIOR COURT OF CALIFORNIA, a
public entity; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                       for the Northern District of California
                 William Horsley Orrick, District Judge, Presiding

                          Submitted December 7, 2017**
                            San Francisco, California

Before: M. SMITH and IKUTA, Circuit Judges, and MCAULIFFE,*** District
Judge.

      Kathleen Marchetti appeals the district court’s dismissal of her suit asserting



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Steven J. McAuliffe, United States District Judge for
the District of New Hampshire, sitting by designation.
federal and state law claims arising from state court proceedings. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Marchetti’s complaint seeks, in substance, to vacate a default judgment

entered against her in the San Francisco Superior Court. Marchetti failed to appear

to contest a traffic citation related to operation of her unregistered vehicle. As a

result, her driver’s license was suspended and fines were assessed. She was

entitled to file a “Petition to Vacate Civil Assessment,” or seek a trial de novo on

the underlying traffic infraction, but only within twenty (20) days from the date on

which the Notice of Civil Assessment was mailed. See S.F. Super. Ct. Local Rule

17.1. She did not do so. Instead, she sought such review nearly eight months later.

However, the state court deemed the matter closed. Marchetti then sought relief in

federal court.

      The district court dismissed Marchetti’s suit on a number of grounds,

including that it was barred by the Rooker-Feldman doctrine. See Rooker v. Fid.

Tr. Co., 263 U.S. 413 (1923); D.C. Court of Appeals v. Feldman, 460 U.S. 462

(1983). We review de novo a district court's dismissal under the Rooker-Feldman

doctrine. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003). It is readily apparent

that if Marchetti’s federal suit is allowed to proceed, her complaint would function

as a de facto appeal of the prior state court judgment, in which she would raise

issues “inextricably intertwined” with that judgment. See Cooper v. Ramos, 704


                                           2                                    16-16678
F.3d 772, 782 (9th Cir. 2012) (concluding that, where federal adjudication of a

claim “would impermissibly ‘undercut the state ruling’ on the same issues,”

plaintiff’s claim was “inextricably intertwined” with the state court’s decision

(quoting Bianchi v. Rylaarsdam, 334 F.3d 895, 898 (9th Cir. 2003)); see also

Henrichs v. Valley View Dev., 474 F.3d 609, 616 (9th Cir. 2007) (explaining that

the Rooker-Feldman doctrine barred plaintiff’s claim because the alleged legal

injuries arose from the “state court’s purportedly erroneous judgment” and the

relief sought “would require the district court to determine that the state court’s

decision was wrong and thus void”).

      Marchetti argues on appeal that her suit is not barred by Rooker-Feldman

because, inter alia, she is asserting a facial constitutional challenge to the limited

notice provisions of San Francisco Superior Court Local Rule 17.1. The

complaint, however, does not adequately allege a general, facial challenge to the

constitutionality of Local Rule 17.1. Instead, Marchetti’s complaint is focused on

the Superior Court’s application of Local Rule 17.1 to her case, and why that

application to her case denied her due process. That is, her claim is that the state

court got it wrong and she should be relieved of the default judgment’s effects.

Accordingly, the suit is barred by Rooker-Feldman.


      AFFIRMED.




                                           3                                     16-16678